DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2022 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “client device 111” (See Specification; page 12, para 0044 – 0045, page 21, para 0066).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, Karinta et al., (US 2016/0188417 A1) (hereinafter “Karinta”) (submitted by the applicant via IDS filed 10/19/2022).

	Karinta discloses; 
Regarding claim 1, a method, comprising: 
initializing, a storage service user interface ("SSUI") within a cloud manager user interface ("CMUI"), the SSUI configured to operate as an integrated component for provisioning storage for an application and enable a storage service operation selected from a backup operation, a restore operation and a cloning operation associated with a storage object stored at a cloud volume presented by a cloud layer, the CMUI presented by a cloud provider [i.e., SIM core initiates discovery using an appropriate plugin defined by the dataset (see reference B514 of figure 5A), (page 13, para 0230)]; 
transmitting, by the SSUI, an authorization token to a Software as a Service ("SaaS") layer for authenticating deployment of the SSUI [i.e., generate a user token based on the logged in user (see reference B314 of figure 3B), (page 10, para 00185)]; 
upon validating the authorization token, initializing a SSUI agent to interface with a deployed storage micro-service layer offered by the cloud layer to execute the storage service operation [i.e., determine if SMcore layer is installed…discover appropriate plugin when SMcore layer is installed (see references B316 – B318 of figure 3B), (page 10, para 0187)]; 
transmitting, by the SSUI, an application programming interface (API) request for the SSUI agent for executing the storage service operation [i.e., instruct storage abstraction layer to take a snapshot (see refence B520 of figure 5A), (page 13, para 0232)]; and 
executing, by the deployed storage micro-service layer, the storage service operation [i.e., obtain backup metadata from plugin (see reference B524 of figure 5A), (page 13, para 0232)].   
Regarding claim 4, the method of Claim 1, further comprising: generating, by the SSUI, a topology view for the application indicating whether a local backup have been taken for the storage object [i.e., obtain backup metadata from plugin (see reference B524 of figure 5A), (page 13, para 0232)].  
Regarding claim 8, a non-transitory machine readable storage medium having stored thereon instructions for performing a method, comprising machine executable code which when executed by at least one machine [i.e., memory (see reference 1104 of figure 11), (page 20, para 0351)], causes the machine to: 
initialize, a storage service user interface ("SSUI") within a cloud manager user interface ("CMUI"), the SSUI configured to operate as an integrated component for provisioning storage for an application and enable a storage service operation selected from a backup operation, a restore operation and a cloning operation associated with a storage object stored at a cloud volume presented by a cloud layer, the CMUI presented by a cloud provider [i.e., SIM core initiates discovery using an appropriate plugin defined by the dataset (see reference B514 of figure 5A), (page 13, para 0230)]; 
transmit, by the SSUI, an authorization token to a Software as a Service ("SaaS") layer for authenticating deployment of the SSUI [i.e., generate a user token based on the logged in user (see reference B314 of figure 3B), (page 10, para 00185)]; 
upon validating the authorization token, initialize a SSUI agent to interface with a deployed storage micro-service layer offered by the cloud layer to execute the storage service operation [i.e., determine if SMcore layer is installed…discover appropriate plugin when SMcore layer is installed (see references B316 – B318 of figure 3B), (page 10, para 0187)]; 
transmit, by the SSUI, an application programming interface (API) request for the SSUI agent for executing the storage service operation [i.e., instruct storage abstraction layer to take a snapshot (see refence B520 of figure 5A), (page 13, para 0232)]; and 
execute, by the deployed storage micro-service layer, the storage service operation [i.e., obtain backup metadata from plugin (see reference B524 of figure 5A), (page 13, para 0232)].   
Regarding claim 11, the non-transitory machine readable storage medium of Claim 8, wherein the machine executable code further causes the machine to: 
generate, by the SSUI, a topology view for the application indicating whether a local backup have been taken for the storage object [i.e., obtain backup metadata from plugin (see reference B524 of figure 5A), (page 13, para 0232)].  
Regarding claim 15, a system [i.e., system (see figure 11)], comprising: 
a memory containing machine readable medium comprising machine executable code having stored thereon instructions [i.e., memory (see reference 1104 of figure 11), (page 20, para 0351)]; and 
a processor coupled to the memory [i.e., (see figure 11)], the processor configured to execute the machine executable code to: 
initialize, a storage service user interface ("SSUI") within a cloud manager user interface ("CMUI"), the SSUI configured to operate as an integrated component for provisioning storage for an application and enable a storage service operation selected from a backup operation, a restore operation and a cloning operation associated with a storage object stored at a cloud volume presented by a cloud layer, the CMUI presented by a cloud provider [i.e., SIM core initiates discovery using an appropriate plugin defined by the dataset (see reference B514 of figure 5A), (page 13, para 0230)]; 
transmit, by the SSUI, an authorization token to a Software as a Service ("SaaS") layer for authenticating deployment of the SSUI [i.e., generate a user token based on the logged in user (see reference B314 of figure 3B), (page 10, para 00185)]; 
upon validating the authorization token, initialize a SSUI agent to interface with a deployed storage micro-service layer offered by the cloud layer to execute the storage service operation [i.e., determine if SMcore layer is installed…discover appropriate plugin when SMcore layer is installed (see references B316 – B318 of figure 3B), (page 10, para 0187)]; 
transmit, by the SSUI, an application programming interface (API) request for the SSUI agent for executing the storage service operation [i.e., instruct storage abstraction layer to take a snapshot (see refence B520 of figure 5A), (page 13, para 0232)]; and 
execute, by the deployed storage micro-service layer, the storage service operation [i.e., obtain backup metadata from plugin (see reference B524 of figure 5A), (page 13, para 0232)].   
Regarding claim 18, the system of Claim 15, wherein the machine executable code further causes to: generate, by the SSUI, a topology view for the application indicating whether a local backup have been taken for the storage object [i.e., obtain backup metadata from plugin (see reference B524 of figure 5A), (page 13, para 0232)].

Allowable Subject Matter
Claims 2, 3, 5 – 7, 9, 10, 12 – 14, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2; 
the prior art of record, Karinta discloses the method of Claim 1, 
However, Karinta does not disclose “wherein the SSUI agent is deployed within a connector module in the cloud layer for interfacing with the storage micro-service layer”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 2 is objected being dependent upon rejected base claim.
Regarding claim 9; 
the prior art of record, Karinta discloses the non-transitory machine readable storage medium of Claim 8, 
However, Karinta does not disclose “wherein the SSUI agent is deployed within a connector module in the cloud layer for interfacing with the storage micro-service layer”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 9 is objected being dependent upon rejected base claim.
Regarding claim 16; 
the prior art of record, Karinta discloses the system of Claim 15, 
However, Karinta does not disclose “wherein the SSUI agent is deployed within a connector module in the cloud layer for interfacing with the storage micro- service layer”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 16 is objected being dependent upon rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rachapudi (US 2020/0379781 A1) discloses generating by a processor, an application programming interface (API) template in a user preferred programming language to develop a plugin for a target system, the plugin customized for an application executed at the target system for providing a storage service associated with a storage object stored for the application; validating by the processor, an operation that the plugin has to perform for the storage service; uploading the plugin by the processor for deployment at the target system; and testing the deployed plugin by the processor at the target system; wherein plugin generation, validation, deployment and testing is executed using an integrated management system that provides the storage service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194